DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a first liquid atomizing apparatus.
Group II, claim 5, drawn to a second liquid atomizing apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of original claim 1 filed 6 Aug. 2020, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JPS61125368. The teachings of JPS61125368 as applied to original claim 1 can be found in the claim 1 rejection mailed 21 Dec. 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Newly amended claims 1-4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the groups do not share a special technical feature as it does not make a contribution over the prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-4 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticated by Jin et al. KR20160038203 published 7 Apr. 2016 as translated by EPO (hereafter Jin).

Regarding claim 1, Jin teaches a liquid atomizing apparatus (Figs 5-6) comprising:
an atomizing body (150) made of a porous material having micropores connected in a three-dimensional network (¶31) where the filter would have the claimed structure), the atomizing body having a surface (surface of filter 150) including a gas pressurized-inflow surface (left side of filter 150 in Fig 2) and a gas release surface (right side of filter 150 in Fig 2);
a liquid supply (supply comprising 140, 266) configured to supply a liquid to the atomizing body to be impregnated into the micropores of the atomizing body (¶30); and
a gas supply (supply of air from room, flow arrows in Fig 5) configured to:
set a gas pressure on the gas pressurized-inflow surface to be higher than a gas pressure on the gas release surface of the atomizing body (as shown in the flow of air in Fig 5, where pressure changes from the fan 120 drive the flow),
inject gas into the micropores of the atomizing body through the gas pressurized-inflow surface (where the flow of air would go into the pores), and
release a mist of the liquid impregnated in the micropores together with the gas from the gas release surface (¶26, ¶2); wherein
the liquid supply includes:
a liquid container (130) configured to store the liquid (¶65); and
a motor (266) configured to move at least one of the liquid container and the atomizing body to realize (¶63):
a contact state where at least a part of the atomizing body is	brought in contact with a stored liquid which is the liquid stored in the liquid container so that the liquid is impregnated into the micropores of the atomizing body (Fig 5); and
a separated state where the atomizing body is separated from the stored liquid (Fig 6), and
the gas supply is configured to set the gas pressure on the gas pressurized-inflow surface to be higher than the gas pressure on the gas release surface of the atomizing body while the liquid container and the atomizing body are in the separated state (¶68-69, ¶26).


Response to Arguments
The following is a response to applicant’s arguments filed 23 Feb. 2022:

Applicant argues that claim 5 was previously indicated allowable and has not been written in independent form. 
Examiner disagrees. While previous claim 5 was indicated allowable, and while claim 5 is not an independent, Applicant has amended the limitations of claim 5. Claim 5 is rejected in view of the prior art.

Applicant argues that the 102 rejection of claims 1-4 is overcome by amendment.
The argument is moot. Claims 1-4 are withdrawn as non-elected by original presentation and the claims are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776